                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

DEMETRIUS MAGGIT,

                     Plaintiff,                     Case No. 1:19-cv-411
v.                                                  Honorable Paul L. Maloney
MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:   August 19, 2019                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
